DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 1 – 16 are objected to because of the following informalities:
Claim 1 recites the limitation "client" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the client” or “a second client”.
Claim 12 recites the limitation "client" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the client” or “a second client”.

Claim 1 recites the limitation "the server data model" in lines 7 – 8, line 9, line 10, and line 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the corresponding server data model” or “a second server data model”. (Examiner notes of instances of this problem in dependent claims 3 – 5).
Claim 12 recites the limitation "the server data model" in lines 11 – 12, lines 15 – 16, lines 16 – 17, lines 20 – 21, and line 21.  There is insufficient antecedent basis for this limitation in the claim.


Claim 1 recites the limitation "the client data model" in lines 9 – 10 and line 13.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the corresponding client data model” or “a second client data model”.
Claim 12 recites the limitation "the client data model" in line 18 and line 22.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the corresponding client data model” or “a second client data model”.  (Examiner notes of instances of this problem in dependent claim 13).

Claim 3 recites the limitation "structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the structure” or “a second structure”.
Claim 3 recites the limitation "output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the output” or “a second output”.



12 recites the limitation "a communication" in lines 6 – 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the interoperable communication” or “a second communication”.
Claim 12 recites the limitation "one or more element types" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more element types” or “a second one or more element types”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The step “analyzing structure and output of the server to derive, based on at least a first technical specification, one or more element types associated with elements of the server data model” is not clear (claim 1, lines 6 – 8).  Similarly the step “an analyzer configured to analyze structure and output of the server to derive, based on at least a first technical specification provided by the technical specifications database, one or more element types associated with elements of the server data model” (claim 12, lines 7 – 10) is not clear.

It is not clear if “a first technical specification” is associated with the server; associated with the client; or associated with the server and the client.

In addition, the definition and the composition of the “one or more element types” is not clear.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/